Per Curiam.

Mandamus is an extraordinary legal remedy which may not be resorted to by a self-insuring *327employer against whom a workmen’s compensation death award has been made to have judicially determined the issue whether the claimant is a dependent of a deceased employee and entitled to such award. State, ex rel. General Tire & Rubber Co., v. Morse et al., Industrial Commission, 160 Ohio St., 559, 117 N. E. (2d), 329.
A writ of mandamus is denied.

Writ denied.

Weygandt, C. J., Middleton, Taft, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.